879 F.2d 862Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry FRANKLIN, Petitioner--Appellant,v.Sherrill G. ALLEN;  Attorney General of the State of NorthCarolina, Lacy Thornburg, Respondents--Appellees.
No. 89-6503.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 31, 1989.Decided:  July 10, 1989.

Henry Franklin, appellant pro se.
Richard Norwood League (Office of the Attorney General of North Carolina), for appellees.
Before K.K. HALL, WILKINSON and WILKINS, Circuit Judges.
PER CURIAM:


1
Henry Franklin seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254*.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we deny a certificate of probable cause to appeal and dismiss on the reasoning of the district court.  Franklin v. Allen, C/A No. 88-195-A-C (W.D.N.C. Dec. 5, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Although Franklin brought his request for a transcript of his guilty plea hearing in a federal habeas corpus petition pursuant to 28 U.S.C. Sec. 2254, he did not seek traditional habeas corpus relief.  Requests for state court transcripts, such as that brought in the instant petition, should be brought pursuant to 42 U.S.C. Sec. 1983.    See Jones v. Superintendent, Virginia State Farm, 460 F.2d 150 (4th Cir.1972), cert. denied, 410 U.S. 944 (1973).  The disposition of this appeal, however, is not controlled by the labeling of the complaint